Exhibit 10.2

GUARANTEE AGREEMENT

WACCAMAW BANKSHARES, INC.

JULY 18, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND INTERPRETATION

   1

SECTION 1.1

  

DEFINITIONS AND INTERPRETATION

   1

ARTICLE II TRUST INDENTURE ACT

   4

SECTION 2.1

  

TRUST INDENTURE ACT; APPLICATION

   4

SECTION 2.2

  

LISTS OF HOLDERS OF SECURITIES

   4

SECTION 2.3

  

REPORTS BY THE GUARANTEE TRUSTEE

   5

SECTION 2.4

  

PERIODIC REPORTS TO GUARANTEE TRUSTEE

   6

SECTION 2.5

  

EVIDENCE OF COMPLIANCE WITH CONDITIONS PRECEDENT

   8

SECTION 2.6

  

EVENTS OF DEFAULT; WAIVER

   8

SECTION 2.7

  

EVENT OF DEFAULT; NOTICE

   8

ARTICLE III POWERS, DUTIES AND RIGHTS OF GUARANTEE TRUSTEE

   9

SECTION 3.1

  

POWERS AND DUTIES OF THE GUARANTEE TRUSTEE

   9

SECTION 3.2

  

CERTAIN RIGHTS OF GUARANTEE TRUSTEE

   10

SECTION 3.3

  

NOT RESPONSIBLE FOR RECITALS OR ISSUANCE OF GUARANTEE

   12

ARTICLE IV GUARANTEE TRUSTEE

   12

SECTION 4.1

  

APPOINTMENT, REMOVAL AND RESIGNATION OF GUARANTEE TRUSTEE

   12

SECTION 4.2

  

GURANTEE TRUSTEE; ELIGIBILITY

   13

ARTICLE V GUARANTEE

   13

SECTION 5.1

  

GUARANTEE

   13

SECTION 5.2

  

WAIVER OF NOTICE AND DEMAND

   14

SECTION 5.3

  

OBLIGATIONS NOT AFFECTED

   14

SECTION 5.4

  

RIGHTS OF HOLDERS

   15

SECTION 5.5

  

GUARANTEE OF PAYMENT

   15

SECTION 5.6

  

SUBROGATION

   15

SECTION 5.7

  

INDEPENDENT OBLIGATIONS

   15

ARTICLE VI LIMITATION OF TRANSACTIONS; SUBORDINATION

   16

SECTION 6.1

  

LIMITATION OF TRANSACTIONS

   16

SECTION 6.2

  

RANKING

   16

ARTICLE VII TERMINATION

   17

SECTION 7.1

  

TERMINATION

   17

ARTICLE VIII INDEMNIFICATION

   17

SECTION 8.1

  

EXCULPATION

   17

SECTION 8.2

  

INDEMNIFICATION

   18

ARTICLE IX MISCELLANEOUS

   18

SECTION 9.1

  

SUCCESSORS AND ASSIGNS

   18

SECTION 9.2

  

AMENDMENTS

   18

SECTION 9.3

  

NOTICES

   18

SECTION 9.4

  

BENEFIT

   19

SECTION 9.5

  

GOVERNING LAW

   19

SECTION 9.6

  

COUNTERPARTS

   20

 

i



--------------------------------------------------------------------------------

GUARANTEE AGREEMENT

This GUARANTEE AGREEMENT (the “Guarantee”), dated as of July 18, 2008, is
executed and delivered by Waccamaw Bankshares, Inc., a North Carolina
corporation (the “Guarantor”), and Wilmington Trust Company, a Delaware banking
corporation, as trustee (the “Guarantee Trustee”), for the benefit of the
Holders (as defined herein) from time to time of the Preferred Securities (as
defined herein) of Waccamaw Statutory Trust II, a Delaware statutory business
trust (the “Issuer”).

WHEREAS, pursuant to an Amended and Restated Trust Agreement (the “Trust
Agreement”), dated as of July 18, 2008, among the trustees of the Issuer, the
Guarantor, and the holders from time to time of undivided beneficial interests
in the assets of the Issuer, the Issuer (i) is issuing on the date hereof up to
4,000 preferred securities, having an aggregate liquidation amount of up to
$4,000,000, such preferred securities being designated the Floating Rate
Preferred Securities (collectively, the “Preferred Securities”).

WHEREAS, as incentive for the Holders to purchase the Preferred Securities, the
Guarantor desires irrevocably and unconditionally to agree, to the extent set
forth in this Guarantee, to pay to the Holders of the Preferred Securities the
Guarantee Payments (as defined below). The Guarantor agrees to make certain
other payments on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the purchase by each Holder of Preferred
Securities, which purchase the Guarantor hereby acknowledges shall benefit the
Guarantor, the Guarantor executes and delivers this Guarantee for the benefit of
the Holders.

ARTICLE I

DEFINITIONS AND INTERPRETATION

SECTION 1.1 Definitions and Interpretation

In this Guarantee, unless the context otherwise requires:

(a) capitalized terms used in this Guarantee but not defined in the preamble
above have the respective meanings assigned to them in this Section 1.1;

(b) terms defined in the Trust Agreement as of the date of execution of this
Guarantee have the same meaning when used in this Guarantee unless otherwise
defined in this Guarantee;

(c) a term defined anywhere in this Guarantee has the same meaning throughout;

(d) all references to “the Guarantee” or “this Guarantee” are to this Guarantee
as modified, supplemented or amended from time to time;

 

1



--------------------------------------------------------------------------------

(e) all references in this Guarantee to Articles and Sections are to Articles
and Sections of this Guarantee, unless otherwise specified; and

(f) a reference to the singular includes the plural and vice versa.

As used in this Guarantee Agreement, the terms set forth below shall, unless the
context otherwise requires, have the following meanings:

“Affiliate” has the same meaning as given to that term in Rule 405 under the
Securities Act of 1933, as amended, or any successor rule thereunder.

“Business Day” means any day other than a Saturday or a Sunday, or a day on
which banking institutions in the City of New York, Wilmington, Delaware or
Whiteville, North Carolina are authorized or required by law or executive order
to close.

“Common Securities” means the securities representing common undivided
beneficial interests in the assets of the Issuer.

“Corporate Trust Office” means the office of the Guarantee Trustee at which the
corporate trust business of the Guarantee Trustee shall, at any particular time,
be principally administered, which office at the date of execution of this
Agreement is located at Wilmington Trust Company, Rodney Square North, 1100
North Market Street, Wilmington, Delaware 19890, Attention: Corporate Trust
Administration.

“Covered Person” means any Holder or beneficial owner of Preferred Securities.

“Event of Default” means a default by the Guarantor on any of its payment or
other obligations under this Guarantee; provided, that except with respect to a
default in payment of any Guarantee Payments, the Guarantor shall have received
notice of default from the Guarantee Trustee and shall not have cured such
default within thirty (30) days after receipt of such notice.

“Guarantee Payments” means the following payments or distributions, without
duplication, with respect to the Preferred Securities, to the extent not paid or
made by the Issuer: (i) any accumulated and unpaid Distributions (as defined in
the Trust Agreement) that are required to be paid on such Preferred Securities
to the extent the Issuer has funds on hand legally available therefor at such
time, (ii) the prepayment price, including all accumulated and unpaid
Distributions to the date of prepayment (the “Prepayment Price”) to the extent
the Issuer has funds on hand legally available therefor at such time, with
respect to any Preferred Securities called for prepayment by the Issuer, and
(iii) upon a voluntary or involuntary termination and liquidation of the Issuer
(other than in connection with the distribution of Notes to the Holders in
exchange for Preferred Securities as provided in the Trust Agreement), the
lesser of (a) the aggregate of the liquidation amount and all accumulated and
unpaid Distributions on the Preferred Securities to the date of payment, to the
extent the Issuer has funds on hand legally available therefor, and (b) the
amount of assets of the Issuer remaining available for distribution

 

2



--------------------------------------------------------------------------------

to Holders in liquidation of the Issuer after satisfaction of liabilities to
creditors of the Issuer in accordance with applicable law.

“Guarantee Trustee” means Wilmington Trust, until a Successor Guarantee Trustee
has been appointed and has accepted such appointment pursuant to the terms of
this Guarantee and thereafter means each such Successor Guarantee Trustee.

“Holder” shall mean any holder, as registered on the books and records of the
Issuer, of any Preferred Securities; provided, however, that, in determining
whether the holders of the requisite percentage of Preferred Securities have
given any request, notice, consent or waiver hereunder, “Holder” shall not
include the Guarantor or any Affiliate of the Guarantor.

“Indemnified Person” means the Guarantee Trustee, any Affiliate of the Guarantee
Trustee, or any officers, directors, shareholders, members, partners, employees,
representatives, nominees, custodians or agents of the Guarantee Trustee.

“Indenture” means the Indenture dated as of July 18, 2008, between the Guarantor
(the “Note Issuer”) and Wilmington Trust, as trustee, pursuant to which the
Notes are to be issued to the Property Trustee of the Issuer.

“Majority in liquidation amount of the Preferred Securities” means a vote by
Holder(s) of Preferred Securities, voting separately as a class, of more than
50% of the aggregate liquidation amount (including the stated amount that would
be paid on prepayment, liquidation or otherwise, plus accumulated and unpaid
Distributions to the date upon which the voting percentages are determined) of
all Preferred Securities.

“Notes” means the series of subordinated debt securities of the Guarantor
designated the Floating Rate Junior Subordinated Deferrable Interest Notes due
October 1, 2038 held by the Property Trustee (as defined in the Trust Agreement)
of the Issuer.

“Officers’ Certificate” means, with respect to any person, a certificate signed
by two of the following: the Chairman, a Vice Chairman, the Chief Executive
Officer, the President, a Vice President, the Controller, the Secretary, an
Assistant Secretary, the Treasurer or Assistant Treasurer of the Guarantor. Any
Officers’ Certificate delivered with respect to compliance with a condition or
covenant provided for in this Guarantee shall include:

(a) a statement that each officer signing the Officers’ Certificate has read the
covenant or condition and the definitions relating thereto;

(b) a brief statement of the nature and scope of the examination or
investigation undertaken by each officer in rendering the Officer’s Certificate;

(c) a statement that each such officer has made such examination or
investigation as, in such officer’s opinion, is necessary to enable such officer
to express an informed opinion as to whether or not such covenant or condition
has been complied with; and

 

3



--------------------------------------------------------------------------------

(d) a statement as to whether, in the opinion of each such officer, such
condition or covenant has been complied with.

“Other Notes” means all junior subordinated notes issued by the Guarantor from
time to time and sold to trusts to be established by the Guarantor (if any), in
each case similar to the Issuer.

“Other Guarantees” means all guarantees hereafter issued by the Guarantor with
respect to preferred securities (if any) similar to the Preferred Securities
issued by other trusts to be established by the Guarantor (if any), in each case
similar to the Issuer.

“Person” means a legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint stock company, limited liability
company, trust, unincorporated association, or government or any agency or
political subdivision thereof, or any other entity of whatever nature.

“Responsible Officer” means, with respect to the Guarantee Trustee, any officer
assigned to the Corporate Trust Office with direct responsibility for
administration of the Trust, including any Managing Director, Vice President,
Assistant Vice President, Assistant Treasurer, Assistant Secretary or any other
officer of the Guarantee Trustee customarily performing functions similar to
those performed by any of the above designated officers and also means, with
respect to a particular matter, any other officer to whom such matter is
referred because of that officer’s knowledge of and familiarity with the
particular subject.

“Successor Guarantee Trustee” means a successor Guarantee Trustee possessing the
qualifications to act as Guarantee Trustee under Section 4.1.

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended.

“Trust Securities” means the Common Securities and the Preferred Securities.

ARTICLE II

TRUST INDENTURE ACT

SECTION 2.1 Trust Indenture Act; Application

This Guarantee is not subject to the provisions of the Trust Indenture Act.

SECTION 2.2 Lists of Holders of Securities

(a) The Guarantor shall provide the Guarantee Trustee (unless the Guarantee
Trustee is otherwise the registrar of the Preferred Securities) with a list, in
such form as the Guarantee Trustee may reasonably require, of the names and
addresses of the Holders of the Preferred Securities (“List of Holders”) as of
such date, (i) within one Business Day after December 15 and June 15 of each
year, and (ii) at any other time within 30 days of receipt by the Guarantor of

 

4



--------------------------------------------------------------------------------

a written request for a List of Holders as of a date no more than 14 days before
such List of Holders is given to the Guarantee Trustee; provided, that the
Guarantor shall not be obligated to provide such List of Holders at any time the
List of Holders does not differ from the most recent List of Holders given to
the Guarantee Trustee by the Guarantor. The Guarantee Trustee may destroy any
List of Holders previously given to it on receipt of a new List of Holders.

(b) Within five Business Days after the receipt by the Guarantee Trustee of a
written application by three or more Holders stating that the applicants desire
to communicate with other holders of Preferred Securities with respect to their
rights under such Guarantee or under the Preferred Securities, and accompanied
by a copy of the form of proxy or other communication which such applicants
propose to transmit, and by reasonable proof that each such applicant has owned
a Preferred Security for a period of at least six months preceding the date of
such application, such Guarantee Trustee shall, at its election, either:

(1) Afford to such applicants access to all information so furnished to or
received by the Guarantee Trustee; or

(2) Inform such applicants as to the approximate number of Holders according to
the most recent information so furnished to or received by the Guarantee
Trustee, and as to the approximate cost of mailing to such Holders the form of
proxy or other communication, if any, specified in such application.

If the Guarantee Trustee shall elect not to afford to such applicants access to
such information, the Guarantee Trustee shall, upon the written request of such
applicants, mail to all such Holders copies of the form of proxy or other
communication which is specified in such request, with reasonable promptness
after a tender to the Guarantee Trustee of the material to be mailed and of
payment, or provision for the payment, of the reasonable expenses of such
mailing, unless within five Business Days after such tender, the Guarantee
Trustee shall mail to such applicants, a written statement to the effect that,
in the opinion of the Guarantee Trustee, such mailing would be contrary to the
best interests of the Holders, or would be in violation of applicable law. Such
written statement shall specify the basis of such opinion.

SECTION 2.3 Reports by the Guarantee Trustee

(a) Within 60 days after July 1 of each year, commencing July 1, 2009, the
Guarantee Trustee shall provide to the Holders a brief report with respect to
any of the following events which may have occurred within the previous 12
months (but if no such event has occurred within such period no report need be
transmitted):

(1) The character and amount of any advances made by it, as Guarantee Trustee,
which remain unpaid on the date of such report, and for the reimbursement of
which it claims or may claim a lien or charge, prior to that of the Preferred
Securities, on the trust estate or on property or funds held or collected by it
as the Guarantee Trustee, if such advances so remaining unpaid aggregate more
than one-half of one per centum of the principal amount of the Preferred
Securities outstanding on such date;

 

5



--------------------------------------------------------------------------------

(2) Any change to the amount, interest rate, and maturity date of all other
indebtedness owning to it in its individual capacity, on the date of such
report, by the Guarantor, with a brief description of any property held as
collateral security therefor;

(3) Any change to the property and funds physically in its possession as
Guarantee Trustee on the date of such report;

(4) Any additional issue of Preferred Securities which it has not previously
reported; and

(5) Any action taken by it in the performance of its duties under the Guarantee
which it has not previously reported and which in its opinion materially affects
the Preferred Securities or the trust estate.

(b) The Guarantee Trustee shall transmit to the Holders a brief report with
respect to the character and amount of any advances made by it as such since the
date of the last report transmitted pursuant to the provisions of subsection
(a) (or if no such report has yet been so transmitted, since the date of
execution of the Guarantee), for the reimbursement of which it claims or may
claim a lien or charge, prior to that of the Preferred Securities, on the trust
estate or on property or funds held or collected by it as such Guarantee
Trustee, and which it has not previously reported pursuant to this paragraph, if
such advances remaining unpaid at any time aggregate more than 10 per centum of
the principal amount of Preferred Securities outstanding at such time, such
report to be so transmitted within 90 days after such time.

(c) Reports pursuant to this section shall be transmitted by mail:

(1) To all registered holders of Preferred Securities, as the names and
addresses of such Holders appear upon the registration books of the Issuer; and

(2) To such holders of Preferred Securities as have, within the two years
preceding such transmission, filed their names and addresses with the Guarantee
Trustee for that purpose.

SECTION 2.4 Periodic Reports to Guarantee Trustee

(a) The Guarantor shall:

(1) File with the Guarantee Trustee copies of the annual reports and of the
information, documents and other reports which the Guarantor is required to file
with the Securities and Exchange Commission or delivery to its shareholders.
Delivery of such reports, information and documents to the Guarantee Trustee is
for informational purposes only and the Guarantee Trustee’s receipt of such
shall not constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Guarantor’s
compliance with any of its covenants hereunder (as to which the Guarantee
Trustee is entitled to conclusively rely exclusively on Officers’ Certificates);

 

6



--------------------------------------------------------------------------------

(2) File with the Guarantee Trustee, such additional information, documents, and
reports with respect to compliance by the Guarantor with the conditions and
covenants provided for in the Guarantee, as may be required by such rules and
regulations, including, in the case of annual reports, if required by such rules
and regulations, certificates or opinions of independent public accountants,
conforming to the requirements of subsection (c) of this section, as to
compliance with conditions or covenants, compliance with which is subject to
verification by accountants, but no such certificate or opinion shall be
required as to any matter specified in clauses (A), (B), or (C) of
Section 2.4(b)(3);

(3) Transmit to the Holders, in the manner and to the extent provided, such
summaries of any information, documents, and reports required to be filed by the
Guarantor pursuant to the provisions of this Section 2.4(a); and

(4) Furnish to the Guarantee Trustee, not less than annually, a brief
certificate from the principal executive officer, principal financial officer or
principal accounting officer as to his or her knowledge of the Guarantor’s
compliance with all conditions and covenants under the Guarantee. For purposes
of this paragraph, such compliance shall be determined without regard to any
period of grace or requirement of notice provided under the Guarantee.

(b) Upon the request of the Guarantee Trustee, the Guarantor shall furnish to
the Guarantee Trustee evidence of compliance with the conditions precedent, if
any, provided for in the Guarantee (including any covenants compliance with
which constitutes a condition precedent) which relate to the satisfaction and
discharge of the Guarantee, or to any other action to be taken by the Guarantee
Trustee at the request or upon the application of such obligor. Such evidence
shall consist of the following:

(1) Certificates or opinions made by officers of the Guarantor who are specified
in the Guarantee, stating that such conditions precedent have been complied
with;

(2) An opinion of counsel (who may be of counsel of the Guarantor) stating that
in his opinion such conditions precedent have been complied with; and

(3) In the case of conditions precedent compliance with which is subject to
verification by accountants (such as conditions with respect to the preservation
of specified ratios, the amount of net quick assets, negative-pledge clauses,
and other similar specific conditions), a certificate or opinion of an
accountant. No certificate or opinion need be made by any person other than an
officer or employee of the Guarantor who is specified in the Guarantee, as to
(A) dates or periods not covered by annual reports required to be filed by the
Guarantor, in the case of conditions precedent which depend upon a state of
facts as of a date or dates or for a period or periods different from that
required to be covered by such annual reports, or (B) the amount and value of
property additions, or (C) the adequacy of depreciation, maintenance or repairs.

(c) Each certificate or opinion with respect to compliance with a condition or
covenant provided for in the Guarantee (other than certificates provided
pursuant to subsection

 

7



--------------------------------------------------------------------------------

(a)(4) of this section) shall include (1) a statement that the person making
such certificate or opinion has read such covenant or condition; (2) a brief
statement as to the nature and scope of the examination or investigation upon
which the statements or opinions contained in such certificate or opinion are
based; (3) a statement that, in the opinion of such person, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and (4) a statement as to whether or not, in the opinion of such
person, such condition or covenant has been complied with.

SECTION 2.5 Evidence of Compliance with Conditions Precedent

The Guarantor shall provide to the Guarantee Trustee such evidence of compliance
with any conditions precedent, if any, provided for in this Guarantee that
relate to any of the matters set forth in Section 2.4 hereof. Any certificate or
opinion required to be given by an officer pursuant to Section 2.4 hereof may be
given in the form of an Officers’ Certificate.

SECTION 2.6 Events of Default; Waiver

The Holders of a Majority in liquidation amount of Preferred Securities may, by
vote, on behalf of the Holders of all of the Preferred Securities, waive any
past Event of Default and its consequences. Upon such waiver, any such Event of
Default shall cease to exist, and any Event of Default arising therefrom shall
be deemed to have been cured, for every purpose of this Guarantee, but no such
waiver shall extend to any subsequent or other default or Event of Default or
impair any right consequent thereon.

SECTION 2.7 Event of Default; Notice

(a) The Guarantee Trustee shall, within 90 days after the occurrence of an Event
of Default with respect to this Guarantee known to a Responsible Officer of the
Guarantee Trustee, mail by first class postage prepaid, to all Holders of the
Preferred Securities, notices of all defaults actually known to a Responsible
Officer of the Guarantee Trustee, unless such defaults have been cured before
the giving of such notice, provided, that, except in the case of default in the
payment of any Guarantee Payment, the Guarantee Trustee shall be protected in
withholding such notice if and so long as the board of directors, the executive
committee, or a trust committee of directors and/or Responsible Officers of the
Guarantee Trustee in good faith determines that the withholding of such notice
is in the interests of the Holders of the Preferred Securities.

(b) The Guarantee Trustee shall not be deemed to have knowledge of any Event of
Default unless the Guarantee Trustee shall have received written notice, or a
Responsible Officer of the Guarantee Trustee charged with the administration of
the Trust Agreement shall have obtained actual knowledge, of such Event of
Default.

 

8



--------------------------------------------------------------------------------

ARTICLE III

POWERS, DUTIES AND RIGHTS OF

GUARANTEE TRUSTEE

SECTION 3.1 Powers and Duties of the Guarantee Trustee

(a) This Guarantee shall be held by the Guarantee Trustee for the benefit of the
Holders of the Preferred Securities, and the Guarantee Trustee shall not
transfer this Guarantee to any Person except a Holder of Preferred Securities
exercising his or her rights pursuant to Section 5.4(b) or to a Successor
Guarantee Trustee on acceptance by such Successor Guarantee Trustee of its
appointment to act as Successor Guarantee Trustee. The right, title and interest
of the Guarantee Trustee shall automatically vest in any Successor Guarantee
Trustee, and such vesting and succession of title shall be effective whether or
not conveyancing documents have been executed and delivered pursuant to the
appointment of such Successor Guarantee Trustee.

(b) If an Event of Default actually known to a Responsible Officer of the
Guarantee Trustee has occurred and is continuing, the Guarantee Trustee shall
enforce this Guarantee for the benefit of the Holders of the Preferred
Securities.

(c) The Guarantee Trustee, before the occurrence of any Event of Default and
after the curing of all Events of Default that may have occurred, shall
undertake to perform only such duties as are specifically set forth in this
Guarantee, and no implied covenants shall be read into this Guarantee against
the Guarantee Trustee. In case an Event of Default has occurred (that has not
been cured or waived pursuant to Section 2.6) and is actually known to a
Responsible Officer of the Guarantee Trustee, the Guarantee Trustee shall
exercise such of the rights and powers vested in it by this Guarantee, and use
the same degree of care and skill in its exercise thereof, as a prudent person
would exercise or use under the circumstances in the conduct of his or her own
affairs.

(d) No provision of this Guarantee shall be construed to relieve the Guarantee
Trustee from liability for its own negligent action, its own negligent failure
to act, or its own willful misconduct, except that:

(i) prior to the occurrence of any Event of Default and after the curing or
waiving of all such Events of Default that may have occurred:

(A) the duties and obligations of the Guarantee Trustee shall be determined
solely by the express provisions of this Guarantee, and the Guarantee Trustee
shall not be liable except for the performance of such duties and obligations as
are specifically set forth in this Guarantee, and no implied covenants or
obligations shall be read into this Guarantee against the Guarantee Trustee; and

(B) in the absence of bad faith or gross negligence on the part of the Guarantee
Trustee, the Guarantee Trustee may conclusively rely, as to the truth of the
statements

 

9



--------------------------------------------------------------------------------

and the correctness of the opinions expressed therein, upon any certificates or
opinions furnished to the Guarantee Trustee and conforming to the requirements
of this Guarantee;

(ii) the Guarantee Trustee shall not be liable for any error of judgment made in
good faith by a Responsible Officer of the Guarantee Trustee, unless it shall be
proved that the Guarantee Trustee was negligent in ascertaining the pertinent
facts upon which such judgment was made;

(iii) the Guarantee Trustee shall not be liable with respect to any action taken
or omitted to be taken by it in good faith in accordance with the direction of
the Holders of a Majority in liquidation amount of the Preferred Securities
relating to the time, method and place of conducting any proceeding for any
remedy available to the Guarantee Trustee, or exercising any trust or power
conferred upon the Guarantee Trustee under this Guarantee; and

(iv) no provision of this Guarantee shall require the Guarantee Trustee to
expend or risk its own funds or otherwise incur personal financial liability in
the performance of any of its duties or in the exercise of any of its rights or
powers, if the Guarantee Trustee shall have reasonable grounds for believing
that the repayment of such funds or liability is not reasonably assured to it
under the terms of this Guarantee or indemnity, reasonably satisfactory to the
Guarantee Trustee, against such risk or liability is not reasonably assured to
it.

SECTION 3.2 Certain Rights of Guarantee Trustee

(a) Subject to the provisions of Section 3.1:

(i) The Guarantee Trustee may conclusively rely, and shall be fully protected in
acting or refraining from acting, upon any resolution, certificate, statement
instrument, opinion, report, notice, request, direction, consent, order, bond,
debenture, note, other evidence of indebtedness or other paper or document
believed by it to be genuine and to have been signed, sent or presented by the
proper party or parties.

(ii) Any direction or act of the Guarantor contemplated by this Guarantee may be
sufficiently evidenced by an Officers’ Certificate.

(iii) Whenever, in the administration of this Guarantee, the Guarantee Trustee
shall deem it desirable that a matter be proved or established before taking,
suffering or omitting any action hereunder, the Guarantee Trustee (unless other
evidence is herein specifically prescribed) may, in the absence of bad faith or
willful misconduct on its part, request and conclusively rely upon an Officers’
Certificate which, upon receipt of such request, shall be promptly delivered by
the Guarantor.

(iv) The Guarantee Trustee shall have no duty to see to any recording, filing or
registration of any instrument (or any rerecording, refiling or registration
thereof).

 

10



--------------------------------------------------------------------------------

(v) The Guarantee Trustee may consult with counsel of its selection, and the
advice or opinion of such counsel with respect to legal matters shall be full
and complete authorization and protection in respect of any action taken,
suffered or omitted by it hereunder in good faith and in accordance with such
advice or opinion. Such counsel may be counsel to the Guarantor or any of its
Affiliates and may include any of its employees. The Guarantee Trustee shall
have the right at any time to seek instructions concerning the administration of
this Guarantee from any court of competent jurisdiction.

(vi) The Guarantee Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Guarantee at the request or direction of
any Holder, unless such Holder shall have provided to the Guarantee Trustee such
security and indemnity, satisfactory to the Guarantee Trustee, against the
costs, expenses (including attorneys’ fees and expenses and the expenses of the
Guarantee Trustee’s agents, nominees or custodians) and liabilities that might
be incurred by it in complying with such request or direction, including such
reasonable advances as may be requested by the Guarantee Trustee; provided that,
nothing contained in this Section 3.2(a)(vi) shall be taken to relieve the
Guarantee Trustee, upon the occurrence of an Event of Default, of its obligation
to exercise the rights and powers vested in it by this Guarantee.

(vii) The Guarantee Trustee shall not be bound to make any investigation into
the facts or matters stated in any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, bond,
debenture, note, other evidence of indebtedness or other paper or document, but
the Guarantee Trustee, in its discretion, may make such further inquiry or
investigation into such facts or matters as it may see fit.

(viii) The Guarantee Trustee may execute any of the trusts or powers hereunder
or perform any duties hereunder either directly or by or through agents,
nominees, custodians or attorneys, and the Guarantee Trustee shall not be
responsible for any misconduct or negligence on the part of any agent or
attorney appointed with due care by it hereunder.

(ix) Any action taken by the Guarantee Trustee or its agents hereunder shall
bind the Holders of the Preferred Securities, and the signature of the Guarantee
Trustee or its agents alone shall be sufficient and effective to perform any
such action. No third party shall be required to inquire as to the authority of
the Guarantee Trustee to so act or as to its compliance with any of the terms
and provisions of this Guarantee, both of which shall be conclusively evidenced
by the Guarantee Trustee’s or its agent’s taking such action.

(x) Whenever in the administration of this Guarantee, the Guarantee Trustee
shall deem it desirable to receive instructions with respect to enforcing any
remedy or right or taking any other action hereunder, the Guarantee Trustee
(i) may request and shall be entitled to receive, instructions from the Holders
of a Majority in liquidation amount of the Preferred Securities, (ii) may
refrain from enforcing such remedy or right or taking such other action until
such instructions are received, and (iii) shall be fully protected in
conclusively relying on or acting in accordance with such instructions.

 

11



--------------------------------------------------------------------------------

(xi) The Guarantee Trustee shall not be liable for any action taken, suffered,
or omitted to be taken by it in good faith, without negligence, and reasonably
believed by it to be authorized or within the discretion or rights or powers
conferred upon it by this Guarantee.

(b) No provision of this Guarantee shall be deemed to impose any duty or
obligation on the Guarantee Trustee to perform any act or acts or exercise any
right, power, duty or obligation conferred or imposed on it in any jurisdiction
in which it shall be illegal, or in which the Guarantee Trustee shall be
unqualified or incompetent in accordance with applicable law, to perform any
such act or acts or to exercise any such right, power, duty or obligation. No
permissive power or authority available to the Guarantee Trustee shall be
construed to be a duty.

SECTION 3.3. Not Responsible for Recitals or Issuance of Guarantee

The recitals contained in this Guarantee shall be taken as the statements of the
Guarantor, and the Guarantee Trustee does not assume any responsibility for
their correctness. The Guarantee Trustee makes no representation as to the
validity or sufficiency of this Guarantee.

ARTICLE IV

GUARANTEE TRUSTEE

SECTION 4.1 Appointment, Removal and Resignation of Guarantee Trustee

(a) Subject to Section 4.1(b), the Guarantee Trustee may be appointed or removed
without cause at any time by the Guarantor except during an Event of Default.

(b) The Guarantee Trustee shall not be removed in accordance with Section 4.1(a)
until a Successor Guarantee Trustee has been appointed and has accepted such
appointment by written instrument executed by such Successor Guarantee Trustee
and delivered to the Guarantor.

(c) The Guarantee Trustee shall hold office until a Successor Guarantee Trustee
shall have been appointed or until its removal or resignation. The Guarantee
Trustee may resign from office (without need for prior or subsequent accounting)
by an instrument in writing executed by the Guarantee Trustee and delivered to
the Guarantor, which resignation shall not take effect until a Successor
Guarantee Trustee has been appointed and has accepted such appointment by
instrument in writing executed by such Successor Guarantee Trustee and delivered
to the Guarantor and the resigning Guarantee Trustee.

(d) If no Successor Guarantee Trustee shall have been appointed and accepted
appointment as provided in this Section 4.1 within 60 days after delivery of an
instrument of removal or resignation, the Guarantee Trustee resigning or being
removed may petition, at the expense of the Guarantor, any court of competent
jurisdiction for appointment of a Successor Guarantee Trustee. Such court may
thereupon, after prescribing such notice, if any, as it may deem proper, appoint
a Successor Guarantee Trustee.

 

12



--------------------------------------------------------------------------------

(e) No Guarantee Trustee shall be liable for the acts or omissions to act of any
Successor Guarantee Trustee.

(f) Upon termination of this Guarantee or removal or resignation of the
Guarantee Trustee pursuant to this Section 4.1, the Guarantor shall pay to the
Guarantee Trustee all amounts due to the Guarantee Trustee accrued to the date
of such termination, removal or resignation.

SECTION 4.2 Gurantee Trustee; Eligibility

(a) There shall at all times be a Guarantee Trustee which shall:

(i) not be an Affiliate of the Guarantor; and

(ii) be a corporation organized and doing business under the laws of the United
States or any State thereof, authorized to exercise corporate trust powers,
having a combined capital and surplus of at least fifty million dollars
($50,000,000), subject to supervision or examination by Federal or State
authority and having an office within the United States. If such corporation
publishes reports of condition at least annually, pursuant to law or to the
requirements of such supervising or examining authority, then, for th purposes
of this Section 4.2, the combined capital and surplus of such corporation shall
be deemed to be its combined capital and surplus as set forth in its most recent
report of condition so published.

(b) If at any time the Guarantee Trustee shall cease to be eligible to so act
under Section 4.2(a), the Guarantee Trustee shall immediately resign in the
manner and with the effect set out in Section 4.1(c).

(c) If the Guarantee Trustee has or shall acquire any “conflicting interest”
within the meaning of Section 310(b) of the Trust Indenture Act, the Guarantee
Trustee shall either eliminate such interest or resign in the manner and with
the effect set out in Section 4.1(c).

ARTICLE V

GUARANTEE

SECTION 5.1 Guarantee

The Guarantor irrevocably and unconditionally agrees to pay in full on a
subordinated basis to the extent set forth in this Guarantee to the Holders the
Guarantee Payments (without duplication of amounts theretofore paid by or on
behalf of the Issuer), as and when due, regardless of any defense (except for
the defense of payment by the Issuer), right of set-off or counterclaim that the
Issuer may have or assert. The Guarantor’s obligation to make a Guarantee
Payment may be satisfied by direct payment of the required amounts by the
Guarantor to the Holders or by causing the Issuer to pay such amounts to the
Holders. The Guarantors shall notify the Guarantee Trustee of any such payment
in writing.

 

13



--------------------------------------------------------------------------------

SECTION 5.2 Waiver of Notice and Demand

The Guarantor hereby waives notice of acceptance of this Guarantee and of any
liability to which it applies or may apply, presentment, demand for payment, any
right to require a proceeding first against the Issuer or any other Person
before proceeding against the Guarantor, protest, notice of nonpayment, notice
of dishonor, notice of prepayment and all other notices and demands.

SECTION 5.3 Obligations Not Affected

The obligations, covenants, agreements and duties of the Guarantor under this
Guarantee shall in no way be affected or impaired by reason of the happening
from time to time of any of the following:

(a) the release or waiver, by operation of law or otherwise, of the performance
or observance by the Issuer of any express or implied agreement, covenant, term
or condition relating to the Preferred Securities to be performed or observed by
the Issuer;

(b) the extension of time for the payment by the Issuer of all or any portion of
the Distributions, Prepayment Price, Liquidation Distribution or any other sums
payable under the terms of the Preferred Securities or the extension of time for
the performance of any other obligation under, arising out of, or in connection
with, the Preferred Securities (other than an extension of time for payment of
Distributions, Prepayment Price, Liquidation Distribution or other sum payable
that results from the extension of any interest payment period on the Notes
permitted by the Indenture);

(c) any failure, omission, delay or lack of diligence on the part of the Holders
to enforce, assert or exercise any right, privilege, power or remedy conferred
on the Holders pursuant to the terms of the Preferred Securities, or any action
on the part of the Issuer granting indulgence or extension of any kind;

(d) the voluntary or involuntary liquidation, dissolution, sale of any
collateral, receivership, insolvency, bankruptcy, assignment for the benefit of
creditors, reorganization, arrangement, composition or readjustment of debt of,
or other similar proceedings affecting, the Issuer or any of the assets of the
Issuer;

(e) any invalidity of, or defect or deficiency in, the Preferred Securities;

(f) the settlement or compromise of any obligation guaranteed hereby or hereby
incurred; or

(g) any other circumstance whatsoever that might otherwise constitute a legal or
equitable discharge or defense of a guarantor, it being the intent of this
Section 5.3 that the obligations of the Guarantor with respect to the Guarantee
Payments shall be absolute and unconditional under any and all circumstances.

 

14



--------------------------------------------------------------------------------

There shall be no obligation of the Holders to give notice to, or obtain consent
of, the Guarantor with respect to the happening of any of the foregoing.

SECTION 5.4 Rights of Holders

(a) The Holders of a Majority in liquidation amount of the Preferred Securities
have the right to direct the time, method and place of conducting any proceeding
for any remedy available to the Guarantee Trustee in respect of this Guarantee
or exercising any trust or power conferred upon the Guarantee Trustee under this
Guarantee.

(b) If the Guarantee Trustee fails to enforce such Guarantee, any Holder of
Preferred Securities may institute a legal proceeding directly against the
Guarantor to enforce the Guarantee Trustee’s rights under this Guarantee,
without first instituting a legal proceeding against the Issuer, the Guarantee
Trustee or any other person or entity. The Guarantor waives any right or remedy
to require that any action be brought first against the Issuer or any other
person or entity before proceeding directly against the Guarantor.

SECTION 5.5 Guarantee of Payment

This Guarantee creates a guarantee of payment and not of collection.

SECTION 5.6 Subrogation

The Guarantor shall be subrogated to all (if any) rights of the Holders of
Preferred Securities against the Issuer in respect of any amounts paid to such
Holders by the Guarantor under this Guarantee; provided, however, that the
Guarantor shall not (except to the extent required by mandatory provisions of
law) be entitled to enforce or exercise any right that it may acquire by way of
subrogation or any indemnity, reimbursement or other agreement, in all cases as
a result of payment under this Guarantee, if, at the time of any such payment,
any amounts are due and unpaid under this Guarantee. If any amount shall be paid
to the Guarantor in violation of the preceding sentence, the Guarantor agrees to
hold such amount in trust for the Holders and to pay over such amount to the
Holders.

SECTION 5.7 Independent Obligations

The Guarantor acknowledges that its obligations hereunder are independent of the
obligations of the Issuer with respect to the Preferred Securities, and that the
Guarantor shall be liable as principal and as debtor hereunder to make Guarantee
Payments pursuant to the terms of this Guarantee notwithstanding the occurrence
of any event referred to in subsections (a) through (g), inclusive, of
Section 5.3 hereof.

 

15



--------------------------------------------------------------------------------

ARTICLE VI

LIMITATION OF TRANSACTIONS; SUBORDINATION

SECTION 6.1 Limitation of Transactions

So long as any Preferred Securities remain outstanding, the Guarantor shall not
(i) declare or pay any dividends or distributions on, or redeem, purchase,
acquire, or make a liquidation payment with respect to, any of the Guarantor’s
capital stock (which includes common and preferred stock) (other than
(a) dividends or distributions in shares of, or options, warrants, rights to
subscribe for or purchase shares of, common stock of the Guarantor, (b) any
declaration of a dividend in connection with the implementation of a
stockholder’s rights plan, or the issuance of stock under any such plan in the
future, or the prepayment or repurchase of any such rights pursuant thereto,
(c) payments under the Guarantee, (d) as a result of a reclassification of the
Guarantor’s capital stock or the exchange or the conversion of one class or
series of the Guarantor’s capital stock for another class or series of the
Guarantor’s capital stock, (e) the purchase of fractional interests in shares of
the Guarantor’s capital stock pursuant to the conversion or exchange provisions
of such capital stock or the security being converted or exchanged, and
(f) purchases or issuances of common stock in connection with any of the
Guarantor’s stock option, stock purchase, stock loan or other benefit plans for
its directors, officers or employees or any of the Guarantor’s dividend
reinvestment plans, in each case as now existing or hereafter established or
amended) or (ii) make any payment of principal, interest or premium, if any, on,
or repay or repurchase or redeem any debt securities of the Guarantor (including
any Other Notes) that rank pari passu with or junior in right of payment to the
Notes or (iii) make any guarantee payments with respect to any guarantee by the
Guarantor of the debt securities of any subsidiary of the Guarantor (including
Other Guarantees) if such guarantee ranks pari passu or junior in right of
payment to the Notes (other than payments under the Guarantee with respect to
the Preferred Securities), if at such time (i) there shall have occurred any
event of which the Guarantor has actual knowledge that (a) is, or with the
giving of notice or the lapse of time, or both, would be an Event of Default and
(b) in respect of which the Guarantor shall not have taken reasonable steps to
cure, (ii) if such Notes are held by the Property Trustee, the Guarantor shall
be in default with respect to its payment of any obligations under this
Guarantee or (iii) the Guarantor shall have given notice of its election of the
exercise of its right to extend the interest payment period pursuant to
Section 16.01 of the Indenture and any such extension shall be continuing.

SECTION 6.2 Ranking

This Guarantee will constitute an unsecured obligation of the Guarantor and will
rank (i) subordinate and junior in right of payment to Senior Debt (as defined
in the Indenture), to the same extent and in the same manner that the Notes are
subordinated to Senior Debt pursuant to the Indenture (except as indicated
below), it being understood that the terms of Article XV of the Indenture shall
apply to the obligations of the Guarantor under this Guarantee as if (x) such
Article XV were set forth herein in full and (y) such obligations were
substituted for the term “Securities” appearing in such Article XV, except that
with respect to Section 15.03 of the

 

16



--------------------------------------------------------------------------------

Indenture only, the term “Senior Debt” shall mean all liabilities of the
Guarantor, whether or not for money borrowed (other than obligations in respect
of Other Guarantees), (ii) pari passu with any Other Guarantee (as defined
herein) and (iii) senior to any obligations in respect of any class of the
Guarantor’s capital stock.

ARTICLE VII

TERMINATION

SECTION 7.1 Termination

This Guarantee shall terminate and be of no further force and effect (i) upon
full payment of the Prepayment Price (as defined in the Amended and Restated
Trust Agreement) of all Preferred Securities, or (ii) upon liquidation of the
Issuer, the full payment of the amounts payable in accordance with the Trust
Agreement or the distribution of the Notes to the Holders of all of the
Preferred Securities. Notwithstanding the foregoing, this Guarantee will
continue to be effective or will be reinstated, as the case may be, if at any
time any Holder of Preferred Securities must restore payment of any sums paid
under the Preferred Securities or under this Guarantee.

ARTICLE VIII

INDEMNIFICATION

SECTION 8.1 Exculpation

(a) No Indemnified Person shall be liable, responsible or accountable in damages
or otherwise to the Guarantor or any Covered Person for any loss, damage or
claim incurred by reason of any act or omission performed or omitted by such
Indemnified Person in good faith in accordance with this Guarantee and in a
manner that such Indemnified Person reasonably believed to be within the scope
of the authority conferred on such Indemnified Person by this Guarantee or by
law, except that an Indemnified Person shall be liable for any such loss, damage
or claim incurred by reason of such Indemnified Person’s gross negligence or
willful misconduct with respect to such acts or omissions.

(b) An Indemnified Person shall be fully protected in relying in good faith upon
the records of the Guarantor and upon such information, opinions, reports or
statements presented to the Guarantor by any Person as to matters the
Indemnified Person reasonably believes are within such other Person’s
professional or expert competence and who has been selected with reasonable care
by or on behalf of the Guarantor, including information, opinions, reports or
statements as to the value and amount of the assets, liabilities, profits,
losses, or any other facts pertinent to the existence and amount of assets from
which Distributions to Holders of Preferred Securities might properly be paid.

 

17



--------------------------------------------------------------------------------

SECTION 8.2 Indemnification

The Guarantor agrees to indemnify each Indemnified Person for, and to hold each
Indemnified Person harmless against, any and all loss, liability, damage, claim
or expense incurred without gross negligence or willful misconduct on its part,
arising out of or in connection with the acceptance or administration of the
trust or trusts hereunder, including the costs and expenses (including
reasonable legal fees and expenses) of defending itself against, or
investigating, any claim or liability in connection with the exercise or
performance of any of its powers or duties hereunder. The obligation to
indemnify as set forth in this Section 8.2 shall survive the termination of this
Guarantee.

ARTICLE IX

MISCELLANEOUS

SECTION 9.1 Successors and Assigns

All guarantees and agreements contained in this Guarantee shall bind the
successors, assigns, receivers, trustees and representatives of the Guarantor
and shall inure to the benefit of the Holders of the Preferred Securities then
outstanding.

SECTION 9.2 Amendments

Except with respect to any changes that do not materially adversely affect the
rights of Holders (in which case no consent of Holders will be required), this
Guarantee may be amended only with the prior approval of the Holders of a
Majority in liquidation amount of the Securities (including the stated amount
that would be paid on prepayment, liquidation or otherwise, plus accrued and
unpaid Distributions to the date upon which the voting percentages are
determined). The provisions of Section 12.2 of the Trust Agreement with respect
to meetings of Holders of the Securities apply to the giving of such approval.

SECTION 9.3 Notices

All notices provided for in this Guarantee shall be in writing, duly signed by
the party giving such notice, and shall be delivered, telecopied or mailed by
first class mail, as follows:

(a) If given to the Issuer, in care of the Administrative Trustee at the
Issuer’s mailing address set forth below (or such other address as the Issuer
may give notice of to the Holders of the Common Securities):

Waccamaw Statutory Trust II I

c/o Waccamaw Bankshares, Inc.

110 North J.K. Powell Boulevard

Whiteville, North Carolina 28472

Attn: James G. Graham

Telephone: (910) 914-4200

 

18



--------------------------------------------------------------------------------

Telecopier: (910) 641-0041

(b) If given to the Guarantee Trustee, at the Guarantee Trustee’s mailing
address set forth below (or such other address as the Guarantee Trustee may give
notice of to the Holders of the Preferred Securities):

Wilmington Trust Company

Rodney Square North

1100 North Market Street

Wilmington, Delaware 19890

Attn: Corporate Trust Administration

Telecopier: (302) 636-4140

(c) If given to the Guarantor, at the Guarantor’s mailing address set forth
below (or such other address as the Guarantor may give notice of to the Holders
of the Preferred Securities):

Waccamaw Bankshares, Inc.

110 North J.K. Powell Boulevard

Whiteville, North Carolina 28472

Attn: James G. Graham

Telephone: (910) 914-4200

Telecopier: (910) 641-0041

(d) If given to any Holder of Preferred Securities, at the address set forth on
the books and records of the Issuer.

All such notices shall be deemed to have been given when received in person,
telecopied with receipt confirmed, or mailed by first class mail, postage
prepaid except that if a notice or other document is refused delivery or cannot
be delivered because of a changed address of which no notice was given, such
notice or other document shall be deemed to have been delivered on the date of
such refusal or inability to deliver.

SECTION 9.4 Benefit

This Guarantee is solely for the benefit of the Holders of the Preferred
Securities and is not separately transferable from the Preferred Securities.

SECTION 9.5 Governing Law

THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NORTH CAROLINA, PROVIDED, HOWEVER, THAT THE RIGHTS (INCLUDING,
WITHOUT LIMITATION, INDEMNIFICATION RIGHTS), DUTIES, STANDARDS OF CARE,
QUALIFICATIONS, PROTECTIONS, PRIVILEGES AND IMMUNITIES OF THE TRUSTEE SHALL BE

 

19



--------------------------------------------------------------------------------

GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE IN
WHICH THE CORPORATE TRUST OFFICE IS LOCATED.

SECTION 9.6 Counterparts

This Guarantee may be executed in one or more counterparts, which shall together
constitute a valid and binding agreement.

 

20



--------------------------------------------------------------------------------

THIS Guarantee is executed as of the day and year first above written.

 

WACCAMAW BANKSHARES, INC., as Guarantor By:   /s/ James G. Graham   Printed
Name: James G. Graham   Its: President and Chief Executive Officer WILMINGTON
TRUST COMPANY,
as Guarantee Trustee By:   /s/ Geoffrey J. Lewis   Printed Name: Geoffrey J.
Lewis   Its: Senior Financial Services Officer

 

21